Case 1:19-cr-00113-JRS-DML Document 59 Filed 08/19/20 Page 1 of 5 PageID #: 202




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 1:19-cr-00113-JRS-DML
                                                )
 TIONI BURNETT,                                 ) -01
                                                )
                            Defendant.          )


        Order Denying Defendant's Second Motion for Pretrial Release

    Defendant Tioni Burnett moves, for the second time, to be released from pretrial

 detention due to the COVID-19 pandemic. (ECF No. 54.) The Government opposes

 release. (ECF No. 57.) For the following reasons, Defendant's motion is denied.

    Burnett has been indicted for Possession with Intent to Distribute Marijuana,

 Possession of a Firearm in Furtherance of a Drug Trafficking Crime, and Distribution

 of Marijuana. (Indictment, ECF No. 14.)

    Magistrate Judge Baker held a detention hearing and ordered Burnett detained

 pending trial, finding, by clear and convincing evidence, that no condition or

 combination of conditions of release will reasonably assure the safety of any other

 person and the community, and by a preponderance of evidence that no condition or

 combination of conditions of release will reasonably assure Burnett’s appearance as

 required.   Judge Baker based his decision on the strength of the evidence, the

 potential for a lengthy period of incarceration, participation in criminal activity while
Case 1:19-cr-00113-JRS-DML Document 59 Filed 08/19/20 Page 2 of 5 PageID #: 203




 on supervision, lack of stable employment, and failure to appear in court as ordered.

 (ECF No. 11 at 2–3.)

    Thereafter, Burnett moved for temporary release to home incarceration, asserting

 that he faces higher risk for contracting and developing a severe case of COVID-19

 because of asthma, which he has had since childhood. (ECF No. 43.) Judge Pratt

 denied his motion, finding that Burnett's childhood asthma could be adequately

 treated; that Burnett's proposed residence was the same residence where he

 conducted his alleged drug trafficking business while armed, often in front of his very

 young children, and where the search warrant revealed pounds of marijuana, cash,

 and firearms; and that Burnett allegedly conducted additional drug trafficking while

 under pretrial supervision and had previously failed to appear. (ECF No. 51 at 5.)

    Burnett now moves once again for release due to COVID-19, claiming that an

 increase in scientific knowledge of the scope of harm caused by COVID-19 warrants

 reconsideration of his detention order. (ECF No. 54.) The Government responds that

 Burnett has not provided any information that makes a material difference and that

 Burnett has not offered any convincing reason that he ceases to pose a danger to the

 community.

    A judicial officer shall order pretrial detention if "no condition or combination of

 conditions will reasonably assure the appearance of the person as required and the

 safety of any other person and the community." 18 U.S.C. § 3142(e)(1). To determine

 whether any conditions could "reasonably assure" a defendant’s appearance and the

 community’s safety, the Court considers four factors:           (1) the nature and



                                           2
Case 1:19-cr-00113-JRS-DML Document 59 Filed 08/19/20 Page 3 of 5 PageID #: 204




 circumstances of the offense charged, including whether the offense is a crime of

 violence; (2) the weight of the evidence against the defendant; (3) the history and

 characteristics of the defendant, including the defendant’s character, physical and

 mental condition, family ties, employment, financial resources, length of residence in

 the community, community ties, past conduct, history relating to drug or alcohol

 abuse, criminal history, record concerning appearance at court proceedings, and

 whether at the time of the instant offense the defendant was subject to court

 supervision; and (4) the nature and seriousness of the danger to any person in the

 community. See id. § 3142(g).

    A detention hearing "may be reopened . . . at any time before trial if the judicial

 officer finds that information exists that was not known to the movant at the time of

 the hearing and that has a material bearing on the issue" of whether any conditions

 will reasonably assure the defendant's appearance and the community's safety. Id.

 § 3142(f).   In addition, a judicial officer "may, by subsequent order, permit the

 temporary release of the person . . . to the extent that the judicial officer determines

 such release to be necessary for preparation of the person's defense or for another

 compelling reason." Id. § 3142(i).

    The information attached to Burnett's motion pertains to the severity of COVID-

 19. Id. § 3142(f). It does not have "a material bearing" on whether any conditions

 will reasonably assure Burnett's appearance and the community's safety, so re-

 opening the detention hearing is not warranted. Moreover, the information—that

 COVID-19 can result in permanent lung damage, heart damage, and even cognitive



                                            3
Case 1:19-cr-00113-JRS-DML Document 59 Filed 08/19/20 Page 4 of 5 PageID #: 205




 disfunction—does not present a "compelling reason" to permit temporary release.

 The risks of COVID-19 are faced by all humankind. Nothing in Burnett's motion

 indicates a particularized risk to Burnett to warrant temporary release under

 § 3142(j).

    The Centers for Disease Control and Prevention ("CDC") only lists older adults or

 people with certain medical conditions as those who are at increased risk for severe

 illness. People Who Are at Increased Risk for Severe Illness, Centers for Disease

 Control      and   Prevention,   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-at-increased-risk.html (last visited Aug. 13, 2020). The new and

 evolving data on the long-term effects of contracting COVID-19 cited in Burnett's

 motion present no evidence of particularized risk for Burnett. Indeed, Burnett is

 twenty-five years old and considered low risk by the CDC. Medical conditions the

 CDC lists as putting an individual at increased risk include cancer, chronic kidney

 disease, chronic obstructive pulmonary disease, immunocompromised state, obesity,

 serious heart conditions, and type-2 diabetes—none of which Burnett claims to have.

 Even if Burnett suffered from any of these conditions, though, courts have been

 unwilling to release defendants despite their status as an "at-risk individual." See,

 e.g., United States v. Young, No. 2:18-CR-21-2-TLS-APR, 2020 WL 2092837, at *5

 (N.D. Ind. Apr. 30, 2020).

    Not only does Burnett not fall into a severe-risk category according to CDC

 guidelines, but the reasons for detention cited by Judge Baker and Judge Pratt

 remain unchanged, notably at least Burnett's prior failures to appear and his



                                             4
Case 1:19-cr-00113-JRS-DML Document 59 Filed 08/19/20 Page 5 of 5 PageID #: 206




 proposal that he be released to the residence where he conducted his alleged drug

 trafficking business while armed, often in front of his very young children.

                                     Conclusion

       While the Court is sympathetic to the concerns regarding the spread of COVID-

 19, Burnett presents a significant flight risk and a safety risk to the community if

 released, while not falling into a severe-risk category regarding COVID-19.

 Accordingly, Defendant's motion (ECF No. 54) is denied.


 SO ORDERED.



       Date: 8/19/2020




 Distribution:

 Harold Samuel Ansell
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sam.ansell@fd.org

 Amanda Kester
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 amanda.kester@usdoj.gov




                                           5
